Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 1 of 15 PagelD #: 1

FILED
UNITED STATES DISTRICT COURT NOV 0 9 2018
SOUTHERN DISTRICT OF INDIANA JS DISTRICT COURT
NEW ALBANY DIVISION NEW ALBANY DIVISION
CIVIL ACTION
VICKI BUDD, as Personal PLAINTIFF

Representative and Administrator of the
Estate of Jerod Scott Draper, and
next friend to the minor child, C.I.D.

e

0231 SEB -DML

  

Ss

ve

SHERIFF RODNEY V. SEELYE, DEFENDANTS
Individually and in his official capacity as

Harrison County Sheriff

Harrison County Sheriff’s Department

1445 Gardner Lane NW Suite 100

Corydon, Indiana 47112

and

SHERIFF NICHOLAS SMITH
Individually and in his official capacity as
Harrison County Sheriff

Harrison County Sheriff's Department
1445 Gardner Lane NW Suite 100
Corydon, Indiana 47112

and

UNKNOWN AND UNIDENTIFIED
HARRISON COUNTY SHERIFF’S DEPUTIES
AND CORRECTIONAL STAFF

Harrison County Sheriff’s Department

1445 Gardner Lane NW Suite 100

Corydon, Indiana 47112

and

UNIDENTIFIED HARRISON COUNTY
MEDICAL STAFF

Harrison County Sheriff's Department
1445 Gardner Lane NW Suite 100
Corydon, Indiana 47112

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 2 of 15 PagelD #: 2

and

ADVANCED CORRECTIONAL

HEALTHCARE, INC.

3922 West Baring Trace

Peoria, Illinois 61615

and

UNIDENTIFIED EMPLOYEE, PHYSICIAN,

AND MEDICAL STAFF OF ADVANCED

CORRECTIONAL HEALTHCARE, INC.

3922 West Baring Trace

Peoria, Illinois 61615

COMPLAINT
INTRODUCTION
1. Plaintiff the Estate of Jerod Scott Draper by its Personal Representative Vicki Budd, and
next friend to minor child C.J.D., files this action, through counsel, against Sheriff
Rodney V. Seelye and unidentified the Harrison County Sheriff’s Department’s officers |
and deputies for excessive use of force, failure to protect, and acting with deliberate
indifference to the serious medical needs of Jerod Scott Draper while he was under their
care and supervision and for implementing and maintaining a policy of medical care that
is objectively unreasonable in serving the needs of detainees of the Harrison County Jail,
JURISDICTION AND VENUE
2. Plaintiff seeks actual, compensatory, and punitive damages from the Defendants under

the Civil Rights Act of 1871, 42 U.S.C § 1983, for gross and unconscionable violations
of the rights, privileges, and immunities guaranteed by the Fourth, Fifth, Ninth, and
Fourteenth Amendments to the Constitution of the United States, Plaintiff seeks relief

under comparable state law claims and Indiana Code § 34-23-1-1,

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 3 of 15 PagelD #: 3

3. This Court has jurisdiction over this case pursuant to the provisions of 28 U.S.C. § 1331
and § 1343.

4. In addition, this Court has jurisdiction over the state law claims asserted pursuant to 28
US.C. §1367(a).

5. Pursuant to 28 U.S.C. § 1391(b)(1) and (2), venue is proper in this Court as Harrison
County, Indiana, is the location of all acts on which Plaintiffs claims are based,

PARTIES

6. Plaintiff Vicki Budd (“Plaintiff”) is the mother of Jerod Scott Draper and Personal
Representative and Administrator of the Estate of Jerod Draper, currently filed in the
Harrison County Circuit Court under cause number 31C01-1811-EU-115. She also brings
this action as next friend of C.J.D., a beneficiary of the Estate of Jerod Scott Draper, and
the minor child is a resident of Harrison County, Indiana.

7. Jerod Scott Draper (“Draper”), deceased, was a resident of Harrison County, Indiana.

8. Defendant Rodney V. Seelye (“Seelye”), at all times relevant herein was, the elected
Sheriff of Harrison County. He was responsible for the conditions in the Harrison County
Jail (“Jail”), for the establishment of policies either formally or by custom or practice,
and for the employment, training, supervision, and conduct of the officers and employees
of the Sheriff’s Department and Jail. Seelye is named both individually and in his official
capacity.

9. Defendant Nicholas Smith (“Smith”) is the current elected Sheriff of Harrison County.

He is responsible for the conditions in the Harrison County Jail (“Jail”), for the
establishment of policies either formally or by custom or practice, and for the

employment, training, supervision, and conduct of the officers and employees of the

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 4 of 15 PagelD #: 4

10.

IL.

12,

13.

14,

Sheriff's Department and Jail. Smith is named both individually and in his official
capacity.
The names of sheriff's deputies, medical staff, and correctional staff that were present
and responsible for the supervision and care of Draper at the Jail on October 4, 2018, are
unknown at this time.
Advanced Correctional Healthcare, Inc. (“ACH”) is private corporation, incorporated
under the laws of the State of Illinois with its principal place of business located in 3922
West Baring Trace, Peoria, Illinois 61615. At all times relevant herein, ACH and the
County of Harrison had entered into an Agreement for the Provision of Inmate Health
Services at the Harrison County Jail Facility. A copy of the Agreement is attached to this
Complaint as “Exhibit A.”

FACTUAL ALLEGATIONS
Jerod Scott Draper was a 40-year-old father of one child, C.J.D., who was dependent on
him for regular, ongoing, and substantial financial contributions.
On October 4, 2018, at approximately 4:00 a.m., the Harrison County Police arrested the
now deceased Jerod Scott Draper after a vehicle pursuit in Corydon, Indiana. The traffic
stop was initiated due to Draper’s vehicle having a right tail-light out. In the Deputy
Officer Gina Liebert’s supplemental report, the officer noted that Draper, while still
driving, made a numerous furtive movements, indicative of possible criminal activity,
At the time Jerod Draper was taken into custody, sheriffs deputies observed cuts on
Jerod Draper’s wrists and a large amount of blood coming from the wounds. According

to an October 5, 2018, press release by the Harrison County Sheriffs Department

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 5 of 15 PagelID #: 5

(attached as Exhibit B), Draper informed the deputies that these injuries were self-
inflicted and that he was suicidal.

15, After EMS arrived, Draper was transported to the Harrison County Hospital for medical
evaluation. According to the press release, Draper was released from the Hospital at
approximately 5:35 a.m.

16. After being released from the Hospital, he was transported to the Harrison County Jail.
During the booking process, Draper began to display signs of agitation. He was removed
of his clothing and placed in a cell under suicide watch,

17. In the press release, sheriff’s deputies noted that while in the cell on suicide watch,
Draper became increasingly agitated and began “striking the walls of the cell.” The press
release indicated that this activity persisted until approximately 7:30 a.m. when
correctional staff entered the cell and placed Draper in a restraint chair.

18. Draper remained in the restraint chair until 9:30 a.m. whereupon staff entered the cell to
remove Draper from the restraints. During this visit, staff indicated that Draper was
“trembling and felt warm to the touch.” He had a temperature of 99,3 degrees Fahrenheit.

19, Draper’s symptoms were communicated to a doctor, who prescribed Librium to
counteract possible alcohol withdrawal. Draper had been in custody since 4:00 a.m. The
identity of the doctor is unknown at this time; however, it is believed that the unknown
doctor was a physician employed by ACH and providing healthcare services at the
Harrison County Jail pursuant to the Agreement (Exhibit A) between ACH and the
Harrison County Jail,

20. At 11:12 a.m., Draper received lunch; however, shortly after lunch, he began “walking in

circles, eventually spinning in circles.” Correctional staff entered the cell to inspect the

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 6 of 15 PagelD #: 6

al,

22.

23,

injuries on his wrists, but no further evaluation regarding his continued agitation was
indicated in the press release.

Draper continued to spin in circles after correctional staff exited the cell, and Draper fell
multiple times, striking fixtures in the cell. Eventually, correctional staff re-entered the
cell to place Draper in a restraint chair for a second time. Again, no further medical
assessment or evaluation of Draper was conducted.

While in the restraint chair, Draper became increasingly agitated, and he began “began
banging his head violently against the back of the restraint chair.” Correctional staff had
placed a helmet and spit-mask on Draper.

Correctional staff entered the cell again. Rather than attend to the obvious and serious
medical needs of an inmate, correctional staff employed excessive force against Draper,
While effectively naked, strapped to a chair by ties and/or handcuffs, and physically
restrained by correctional staff, medical staff, and/or Harrison County Sheriff’s deputies,
correctional staff deployed a taser gun. The deployment of the taser was followed up with
several drive stuns while Draper remained restrained in the chair, exhibiting increasing

signs of unresponsive delirium,

24, At this point, correctional staff contacted EMS. EMS did not arrive to the jail until 1:27

25.

p.m., nearly six hours after Draper had displayed initial signs of entering a progressively
agitated and delirious state.

While Draper was being released from restraints — but still physically restrained by
correctional staff and threatened with tasers and/or drive stuns— in order to be placed ona
gurney and transported via EMS to the hospital, Mr. Draper became unresponsive. EMS

began CPR while in route to the Harrison County Hospital Emergency Room. The

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 7 of 15 PagelD #: 7

preliminary drug screen performed during the second trip to the Hospital indicated the
presence of methamphetamine in Mr, Draper’s system.
26. At approximately 4:00 p.m., Mr. Draper was airlifted to Norton’s Brownsboro Hospital in
Louisville, Kentucky. Attending physicians pronounced him dead at 8:01 p.m.
COUNT 1-— CONSTITUTIONAL VIOLATIONS UNDER 42. U.S.C. § 1983

Failure to Provide Medical Care (against the Defendants Unknown and Unidentified
Harrison County Sheriff's Deputies, Correctional Staff, and Medical Staff)

27. Plaintiff reaffirms and incorporates by reference all allegations in the previous paragraphs
of the Complaint.

28, Defendants, Unknown and Unidentified Harrison County Sheriff's Deputies, Correctional
Staff, and Medical Staff, were acting under color of state law when they undertook the
actions described above.

29. Defendants, Unknown and Unidentified Harrison County Sheriff’s Deputies, Correctional
Staff, and Medical Staff, deprived Draper of his rights under the Fourteenth Amendment
of the United States Constitution.

30. Defendants, Unknown and Unidentified Harrison County Sheriff's Deputies,
Correctional Staff, and Medical Staff, were repeatedly and objectively unreasonable in
failing to treat the obvious medical needs of Draper, and repeatedly failed to secure him
necessary medical attention,

31. Defendants, Unknown and Unidentified Harrison County Sheriff’s Deputies, Correctional
Staff, and Medical Staff, were objectively unreasonable when they denied Draper ~
medical attention despite their knowledge of Draper’s medical needs, ultimately

contributing to Draper’s injuries and death,

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 8 of 15 PagelD #: 8

32. Defendants, Unknown and Unidentified Harrison County Sheriff's Deputies, Correctional

33,

34,

35.

36,

37.

38.

Staff, and Medical Staff, were objectively unreasonable in failing to obtain emergency
medical treatment for Draper, contributing to Draper’s injuries and death,

Defendants’ practices constitute an arbitrary use of government power, and evince a total,
intentional, and unreasonable disregard for Draper’s constitutional rights.

Defendants, Unknown and Unidentified Harrison County Sheriffs Deputies, Correctional
Staff, and Medical Staff, were aware that their actions were substantially likely to result
in violation of Draper’s constitutional rights,

As a result of the foregoing, Draper was deprived of his right to due process secured by
the Fourteenth Amendment guaranteed him by the Constitution of the United States in
violation of the Civil Rights Act of 1871, 42 U.S.C § 1983.

Supervisory Liability, Policy-Maker Liability, Failure to Train
(against Defendant Rodney V. Seelye)

Plaintiff reaffirms and incorporates by reference all allegations in the previous paragraphs
of this Complaint.

As the Harrison County Sheriff, Defendant Rodney V. Seelye was a final policymaker
and decisionmaker for the Harrison County Jail. As such, he had oversight responsibility
for ensuring that inmates receive appropriate medical care, the staff (sheriffs deputies,
correctional staff, and medical staff) are trained to identify and respond to medical
emergencies, and the jail is adequately staffed with medically trained personnel,

Upon information and belief, Defendant Seelye acted in supervisory capacity over
unidentified sheriff's deputies and jail staff and encourages and/or directly participated in

the misconduct undertaken by them, as set forth above,

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 9 of 15 PagelD #: 9

39, Defendant failed to promulgate, review, and train staff on procedures necessary to
provide reasonable medical care to inmates,

40. As a direct and proximate result of the aforementioned conduct, Draper suffered physical
harm, emotional distress, mental anguish, and death.

Municipal Liability (against Defendant Rodney V. Seelye in His Official Capacity)

41, Defendant Seelye was directly responsible for Draper’s injuries as a county official due
to his failure (a) to adequately train and supervise the officers, employees, and
contractors; (b) to adequately and properly staff the Jail and provide it the resources
necessary to serve the needs of persons like Draper; and (c) to inculcate policies,
customs, and practices to prevent — or to investigate, discover, and change or abolish the
policies, customs, and practice responsible for — the mistreatment he endured.

42, Seelye’s specific failures include, but are not limited to:

a. Failing to train deputies and correctional officers as to the proper methods for dealing
with medical emergencies, including how to retrieve medical supplies, and how to
properly implement life-saving measures;

b. Failing to adequately staff the Harrison County Jail with a sufficient number of
competent medical professionals;

c. Failing to adequately provide and stock code carts and other first aid kits for use
during medical emergencies at the Jail;

d. Failing to provide adequate monitoring and medical treatment to inmates at the jail;

e. Failing to train staff and third-party contractors as to proper methods for establishing

and delivering competent medical evaluation and care to inmates of the Jail;

 
Case 4:19-cv-00231-SEB-DML Document 1 Filed 11/05/19 Page 10 of 15 PagelD #: 10

f. Failing to establish or follow proper protocol for evaluating and monitoring medical
disorders, including delirium and drug overdose, of inmates in the jail; and

g. Failing to establish or follow proper protocol for handling medical emergencies in the
Jail.

43. As a result of the foregoing failures, and the other institutional failures identified in this
Complaint, the inadequacy of Seelye’s policies, customs, practices, and procedures were
so likely to result in the violation of constitutional rights that Defendants, by and through
their final policy-maker, can reasonably be said to have been objectively unreasonable to
the needs of Draper and inmates like him.

COUNT 2 — CONSTITUTIONAL VIOLATIONS UNDER 42, U.S.C. § 1983

Use of Excessive Force (against the Defendants Unknown and Unidentified Harrison County
Sheriff’s Deputies, Correctional Staff, and Medical Staff)

44, Plaintiff reaffirms and incorporates herein by refence all allegations contained in each
and every paragraph above,

45. Defendants, Unknown and Unidentified Harrison County Sheriff’s Deputies, Correctional
Staff, and Medical Staff, were acting under color of state law when they undertook the
actions described above.

46, Defendants, Unknown and Unidentified Harrison County Sheriffs Deputies, Correctional
Staff, and Medical Staff, deprived Draper of his rights under the Fourteenth Amendment
of the United States Constitution.

47, Unknown and Unidentified Harrison County Sheriff’s Deputies, Correctional Staff, and
Medical Staff used unreasonable and excessive force against Draper while he was an

inmate at the Harrison County Jail.

10

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 11 of 15 PagelD #: 11

48.

49,

50.

Si.

52,

53.

Defendants, Unknown and Unidentified Harrison County Sheriffs Deputies, Correctional
Staff, and Medical Staff, were repeatedly and objectively unreasonable in using excessive
force against Draper by repeatedly deploying taser guns and stun guns against an already
restrained inmate, ultimately contributing to Draper’s injuries and death,

Defendants’ practices constitute an arbitrary use of government power, and evince a total,
intentional, and unreasonable disregard for Draper’s constitutional rights.

Defendants, Unknown and Unidentified Harrison County Sheriff’s Deputies, Correctional
Staff, and Medical Staff, were aware that their actions were substantially likely to result
in violation of Draper’s constitutional rights.

As a result of the foregoing, Draper was deprived of his right to due process secured by
the Fourteenth Amendment guaranteed him by the Constitution of the United States in
violation of the Civil Rights Act of 1871, 42 U.S.C § 1983.

Supervisory Liability, Policy-Maker Liability, Failure to Train
(against Defendant Rodney V. Seelye)

Plaintiff reaffirms and incorporates by reference all allegations in the previous paragraphs
of this Complaint.

As the Harrison County Sheriff, Defendant Rodney V. Seelye was a final policymaker
and decisionmaker for the Harrison County Jail. As such, he had oversight responsibility
for ensuring that inmates were not subjected to excessive use of force, the staff (sheriffs
deputies, correctional staff, and medical staff) are trained in the appropriate use of
excessive force and respond or intervene in the unreasonable and/or unlawful use of

excessive force.

11

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 12 of 15 PagelD #: 12

54, Upon information and belief, Defendant Seelye acted in supervisory capacity over
unidentified sheriff's deputies and jail staff and encourages and/or directly participated in
the misconduct undertaken by them, as set forth above.

55. Defendant failed to promulgate, review, and train staff on procedures necessary to
prevent the use of excessive force against inmates of the Harrison County Jail.

56, As a direct and proximate result of the aforementioned conduct, Draper suffered physical
harm, emotional distress, mental anguish, and death.

Municipal Liability (against Defendant Rodney V. Seelye in His Official Capacity)

57, Defendant Seelye was directly responsible for Draper’s injuries as a county official due
to his failure (a) to adequately train and supervise the officers, employees, and
contractors; (b) to adequately and properly staff the Jail and provide it with the resources
necessary to protect persons like Draper from use of excessive force; and (c) to inculcate
policies, customs, and practices to prevent — or to investigate, discover, and change or
abolish the policies, customs, and practice responsible for — the mistreatment he endured.

58. Seelye’s specific failures include, but are not limited to:

h. Failing to train deputies and correctional officers as to the proper methods for use of
taser guns/stun guns and use of excessive force against inmates;

i. Failing to adequately staff the Harrison County Jail with a sufficient number of
competent staff to prevent use of unreasonable excessive force against inmates;

j. Failing to provide adequate monitoring at the jail;

k. Failing to train staff and third-party contractors as to proper methods for use of taser

guns/stun guns and use of excessive force against inmates; and

12

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 13 of 15 PagelD #: 13

39.

60.

61,

62.

63.

64.

65.

l. Failing to establish or follow proper protocol for evaluating and monitoring restrained
inmates in the jail and protocol for appropriate intervention by staff when excessive
force is used unreasonably;

As a result of the foregoing failures, and the other institutional failures identified in this

Complaint, the inadequacy of Seelye’s policies, customs, practices, and procedures were

so likely to result in the violation of constitutional rights that Defendants, by and through

their final policy-maker, can reasonably be said to have been objectively unreasonable to
the needs of Draper and inmates like him.
COUNT 3 — WRONGFUL DEATH UNDER LC, § 34-23-1-1

Plaintiff reaffirms and incorporates herein by reference all allegations contained in each

and every paragraph above.

Unknown and Unidentified Harrison County Sheriff's Deputies, Correctional Staff, and

Medical Staff negligently failed to provide adequate medical care to Draper while he was

an inmate at the Harrison County Jail. In addition, the medical staff negligently failed to

adequately diagnose his deteriorating condition.

Furthermore, Defendants’ failures were exacerbated by their affirmative use of taser and

stun guns against an inmate in need of serious medical care.

The Defendants negligence caused the death of Draper.

The surviving child of Draper is entitled to damages for the losses sustained due to the

Defendant’s negligent actions and omissions.

The Estate seeks recovery from the Defendants for the reasonable medical, hospital,

funeral, and burial expenses necessitated by the wrongful acts of the Defendants, and all

other actual or consequential damages allowed by Indiana law,

13

 
Case 4:19-cv-00231-SEB-DML Document 1 Filed 11/05/19 Page 14 of 15 PagelD #: 14

Damages

66. Plaintiff reaffirms and incorporates herein by reference all allegations contained in all
paragraphs above.

67. Defendant’s actions, collectively and individually, directly and proximately caused
Draper to be damaged in an amount exceeding the jurisdictional limits of this Court.

68, As set forth above, Draper was unjustifiably and unconstitutionally treated in a manner
that ultimately led to his death and caused him tremendous and overwhelming mental and
emotional distress. As a result, Plaintiff is entitled to recover actual and compensatory
damages.

69, Furthermore, Defendants’ violations of the constitutional, state, and common law rights
of Draper evinced a total and reckless disregard for and indifference to those tights,
entitling Plaintiff to recover punitive damages from Defendants in order to deter such
conduct in the future.

WHEREFORE, Plaintiff requests:
A. atrial by jury;
B. permanent injunctive relief to correct the unlawful and unconstitutional policies,
practices, and procedures discussed in this Complaint;
C. an award of actual, compensatory, and punitive damages to Plaintiff;
D. as award of Plaintiffs costs and attorney fees and all other relief to which she is
entitled under law or equity; and

E, any and all other relief to which she may be entitled to under the law.

Respectfully Submitted,

14

 
Case 4:19-cv-00231-SEB-DML Document1 Filed 11/05/19 Page 15 of 15 PagelD #: 15

15

/s/ Larry O. Wilder

Larry O. Wilder #11443-10

Counsel for the Plaintiff

530 East Court Avenue
Jeffersonville, Indiana 47130

T: (812) 288-6820 C: (502) 930-4152
EM: larrywilder@me.com

FAX: 812.282.3188

 

‘si Zachary F. Stewart
Zachary F, Stewart, #35379-39

530 East Court Ave.

Jeffersonville, Indiana 47130

T: 502-548-9890

FAX: 812-282-3188

EM: zach@zacharyfstewartlaw.com

 
